DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling element” in claims 1 and 3-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms lack proper antecedent basis in the specification: 
“flash aperture groove”
“nose”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (2012/0111219) in view of Maljkovic et al. (2014/0060373).
In reference to claim 1, Burrow discloses a subsonic ammunition comprising:
a primer insert comprising a top surface opposite a bottom surface, a substantially cylindrical coupling element that extends from the bottom surface, a primer recess in the top surface that extends toward the bottom surface, a primer flash aperture positioned in the primer recess to extend through the bottom surface, and a flash aperture groove positioned in the primer recess around the primer flash aperture (figures 1 and 2: primer insert 32; cylindrical coupling element 30; primer recess 38; primer flash aperture shown as the internal aperture of element 32 having the smallest diameter; annular flash aperture groove shown immediately below the primer flash aperture in figure 2, having a diameter larger than the flash aperture and smaller than the primer recess);
a polymeric casing body (column 6, lines 54-67) comprising a propellant chamber that extends from a projectile end over the primer insert and into the flash aperture to form a flash hole to define a propellant chamber (figures 1 and 2: casing body 28);
a nose connected to the projectile end that extends to a shoulder that is reduced to a neck that ends at a projectile aperture (figures 1 and 2, nose 18, shoulder 24, neck 26);

In reference to claim 3, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic, paragraph 56).
In reference to claim 4, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic, “subsonic”; paragraph 56).
In reference to claim 5, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic, paragraphs 72 and 74).
In reference to claim 6, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow: paragraph 14)).

In reference to claim 8, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic list a plurality of different materials for the propellant insert in paragraph 61).
In reference to claim 9, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow, paragraph 58).
In reference to claim 10, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic, figure 3).
In reference to claim 11, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow: figure 2, propellant chamber shown tapering at its bottom end around lead line 20, and thus, the insert will taper and be asymmetrical top-to-bottom).
In reference to claim 12, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic, paragraph 20).
In reference to claims 13, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic: element 5 being cylindrical/circular; paragraphs 54-56).
In reference to claim 14, Burrow in view of Maljkovic makes obvious the claimed invention, as set forth above in the reference to claim 10.
In reference to claim 15, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow: figure 2, propellant chamber shown tapering at its bottom end around lead line 20).
In reference to claim 16, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow lists a plurality of possible material for the casing body, as set forth 
In reference to claim 17, Burrow in view of Maljkovic makes obvious the claimed invention, except for wherein the polymeric insert is formed from polycarbonate (Burrow discloses polycarbonate as a material for the casing body). However, it would have been obvious to a person of ordinary skill in the art to form the polymeric insert taught by Maljkovic from polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
In reference to claim 18, Burrow in view of Maljkovic makes obvious the claimed invention, as set forth above in the reference to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9885551. Although the any features found in the instant application claims that are not found in the patent claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the patent to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the patent claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the patent claims.
Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10480915. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the patent claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the patent to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the patent claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. .

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10190857. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the patent claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the patent to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the patent claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the patent claims.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10048052. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the patent claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the patent to In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the patent claims.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10429156. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the patent claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the patent to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the patent claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the patent claims.

In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending application 15/798752. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134040. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.


Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134052. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134058. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134067. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134079. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134084. Although In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 16/153959. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/266311. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending application 16/988987. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 01 February 2022, have been fully considered but they are not persuasive. Specifically, Applicant argues that Burrow is disqualified as prior art, since the instant application claims priority back to United States Patent Number 9,885,551 (United States Patent Application Number 14/725,699) which is a Continuation in part of United States Patent Application Number 15/406,844 which is Continuation of United States Patent Application Number 14/011,202 (now U.S. Patent Number 9,546,849) which is a Division of United States Patent Application Number 13/292,843 (now U.S. Patent Number 8,561,543) which claims benefit of United States Provisional Patent Application Number 61/456,664. As such this application is entitled to the priority date of United States Provisional Patent Application Number 61/456,664.
However, the examiner notes that the instant application is a Continuation of 14/725,699, which is a Continuation in Part (CIP) of United States Patent Application Number 14/724,240, NOT United States Patent Application number 15/406,844. It is 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641